DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9-10, 13, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, the phrase “a portion between the plurality of reinforcing cords” in line 4 is unclear. It is unclear if the singular groove is intended to be present at a portion between two individual and adjacent cords that are included in the plurality of reinforcing cords or between two groups each having several individual cords that are included in the plurality of reinforcing cords. For the purposes of examination, the examiner assumes that either interpretation will satisfy the claim limitation. 


Regarding claim 5, the phrase “the groove bottom” in line 2 lacks sufficient antecedent basis. 
Claim 20 is indefinite by dependence on claim 5. 

Regarding claim 9, the phrase “a portion between the plurality of reinforcing cords” in lines 3-4 is unclear.  It is unclear if the singular groove is intended to be present at a portion between two individual and adjacent cords that are included in the plurality of reinforcing cords or between two groups each having several individual cords that are included in the plurality of reinforcing cords. For the purposes of examination, the examiner assumes that either interpretation will satisfy the claim limitation.

Regarding claim 10, the phrase “the groove bottom” in line 1 lacks sufficient antecedent basis.

Regarding claim 13, the phrase “a portion between the plurality of reinforcing cords” in lines 3-4 is unclear.  It is unclear if the singular groove is intended to be present at a portion between two individual and adjacent cords that are included in the plurality of reinforcing cords or between two groups each having several individual cords that are included in the plurality of reinforcing cords. For the purposes of examination, the examiner assumes that either interpretation will satisfy the claim limitation.

Regarding claim 17, the phrase “the groove bottom” in line 1 lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kon et al. (JP 2014-210487, see updated machine translation provided) (of record).

Regarding claim 1, Kon discloses a tire (Fig. 1: 10), comprising: an annular tire frame member (Figs. 1-2: 17) ([0026]); a reinforcement layer (i.e. belt ply) (Figs. 1-2: 28) disposed at an outer side of the tire frame member (Figs. 1-2: 17) in a tire radial direction ([0051]), the belt ply (Figs. 1-2: 28) including a plurality of reinforcing cords (Figs. 1-2: 24) and a coating resin (Figs. 1-2: 26) that coats the reinforcing cords (Figs. 1-2: 24) ([0044], [0046]-[0047]), and the belt ply (Figs. 1-2: 28) having, at an outer surface of the belt ply in the tire radial direction (Figs. 1-2: see arrow indicated direction R), a groove (see annotated Fig. 2 below) along an extension direction of the reinforcing cords (Figs. 1-2: 24); and a cushion rubber (i.e. rubber member) (Figs. 1-2: 32) disposed at the outer surface of the belt ply (Figs. 1-2: 28) in the tire radial direction (Figs. 1-2: see arrow indicated direction R) ([0042], [0055]).


    PNG
    media_image1.png
    550
    540
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    659
    765
    media_image2.png
    Greyscale
Regarding claim 2, Kon further discloses a depth of the groove is equal to or smaller than a depth from the outer surface of the belt ply (Figs. 1-2: 28) in the tire radial direction (Figs. 1-2: see arrow indicated direction R) to a center portion (Fig. 2: P) of the reinforcing cords (Figs. 1-2: 24) in the tire radial direction (see annotated Fig. 2 below) ([0052]).




    PNG
    media_image3.png
    701
    688
    media_image3.png
    Greyscale

Regarding claims 4, 9, and 13, Kon further discloses that in a cross section perpendicular to the extension direction of the reinforcing cords (Figs. 1-2: 24), the groove (see annotated Fig. 2 discussed above in claim 1) is present at a portion of the outer surface of the belt ply (Figs. 1-2: 28) in the tire radial direction (Figs. 1-2: see arrow indicated direction R) corresponding to a portion between the plurality of reinforcing cords (Figs. 1-2: 24).

Regarding claims 6, 11, 15, and 18, Kon further discloses that the reinforcing cords (Figs. 1-2: 24) are present along a tire circumferential direction (Fig. 4: S) ([0006]-[0007], [0017], [0048]).

Regarding claims 7, 12, 16, and 19, Kon further discloses that the tire frame member includes a resin ([0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 10, 14, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al. (JP 2014-210487, see updated machine translation provided) (of record) as applied to claims 1-4 above, and optionally further in view of Kouno et al. (US 2012/0152428).

Regarding claims 5, 10, 14, and 17, Kon does not expressly recite that a groove bottom of the groove has no corner in a cross section perpendicular to the extension direction of the reinforcing cords. However, Kon does disclose that the shape of the resin coating layer (Figs. 1-2: 26) is not limited to a substantially quadrangular shape ([0046]), which would in turn necessarily affect the shape of the groove formed between adjacent resin coating layers since the shape of the resin coating determines the shape of the groove between adjacent resin coating layers as illustrated by Kon. Case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. In this case, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify the shape of the groove disclosed by Kon, such as to one wherein a groove bottom of the groove has no corner in a cross section perpendicular to the extension direction of the reinforcing cords, to any desired shape as it would not substantially and materially alter the intended operation and functionality of the belt ply. 


Regarding claim 20, Kon further discloses that the reinforcing cords (Figs. 1-2: 24) are present along a tire circumferential direction (Fig. 4: S) ([0006]-[0007], [0017], [0048]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF E PAQUETTE/Examiner, Art Unit 1749